Citation Nr: 0113531	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-14 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to November 
1975, and from August 1979 to December 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied as 
not well grounded the claim for service connection for the 
cause of the veteran's death.


REMAND

In July 2000, the RO issued a Statement of the Case (SOC) 
which indicated that the claim for service connection for the 
cause of the veteran's death had been denied as not well 
grounded.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well grounded claim and redefines the 
obligations of VA with respect to the duty to assist and 
notify.  This change in law is applicable to the claim on 
appeal.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The appellant has requested RO 
assistance in obtaining the veteran's medical records from 
Drs. E. and P.T. of Danville, AR. from 1992-98, Dr. R. of 
Ola, AR., beginning in 1985, Dr. J.H.D of Mt. Ida AR., 
beginning in 1983 and Chambers Memorial Hospital in March 
1998.  She provided addresses for Drs. E. and P.T. in a VA 
Form 21-4142 filing received in January 1999, and Dr. 
J.H.D.'s address is noted on his letter received in October 
1992.  She also referred to the veteran's VA treatment 
beginning in 1990.  The RO should assist the appellant in 
obtaining these records upon remand.  Additionally, the RO 
should obtain all records pertaining to the veteran's award 
of disability benefits from the Social Security 
Administration (SSA) in 1992.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary steps 
obtain the veteran's medical records Drs. 
E. and P.T. of Danville, AR. from 1992-98, 
Dr. R. of Ola, AR., beginning in 1985, Dr. 
J.H.D of Mt. Ida AR., beginning in 1983 
and Chambers Memorial Hospital in March 
1998.  The RO should also clarify with the 
appellant that she has identified all 
private medical records pertinent to the 
claim on appeal.

2.  The RO should obtain an opinion that 
addresses whether there is any 
relationship between the cause of death 
and the inservice finding of sinus 
arrhythmia and left axis deviation.  If 
there is no relationship, the examiner 
should clearly state that in the report.

3.  The RO should obtain all supporting 
documents and medical records related to 
the veteran's award of disability benefits 
from SSA in 1992.

4.  The veteran is informed that if she 
has or can obtain evidence that links the 
cause of the veteran's death to service, 
she must submit that evidence to the RO.  
She is hereby advised to submit medical 
opinion supporting her contentions that 
the veteran suffered from a 
neuropsychiatric disorder related to 
active service, and that such disorder 
materially contributed to the cause of his 
death.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



